DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 3/9/22. Claims 9-10 are new. Claims 3, 5, and 8-10 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 5 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the calculate a power spectrum, calculate powers, calculate a power difference, calculate a plurality of slopes, calculate an outline index, determining a value of viscosity.
The limitation of calculating, as drafted, is a process that, under its broadest reasonable interpretation, mathematical process but for the recitation of generic computer components. That is, other than reciting “a processor” and “a display” (all of which include or involve generic computer components). Similarly, “determining”, under a broadest reasonable interpretation, is a mental process but for the recitation of generic computer elements. For example, but for the processor and display, “determining” in the context of this claim encompasses the user manually calculating a viscosity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a laser irradiation type sensor or a sonic irradiation type sensor. These sensors involve mere data gathering and amount to insignificant extra-solutional activity, specifically pre-solutional activity. Additionally, the processor and display are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly the dependent claims do not include additional elements that amount to significantly more. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept and well-understood, routine and conventional activity is not sufficient to amount to significantly more than the abstract idea itself. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US  2007/0016045 in view of Muramatsu et al. US 2003/0191399.
Regarding claims 5 and 8, Zhang discloses an electronic device comprising: a blood flow sensor, including at least one of a laser irradiation-type sensor or a sonic irradiation-type sensor ([¶2] and ultrasonic probe is used to take a spectrogram so it is ultrasonic irradiation type sensor), and configured to acquire information related to blood as blood flow data based on Doppler shift ([¶2] the Doppler shift is used to measure velocity of the blood); a processor configured to calculate a power spectrum of the blood flow data based on the blood flow data ([¶9, 60]), calculating by the processor of the electronic device, power corresponding to a plurality of different frequencies, respectively, from the power spectrum ([¶3,4]) calculate an outline index, which is calculated based on differences between the powers associated with different frequencies among the calculated powers ([¶3,4,43,60] an envelope curve of the power spectrum is determined. This is considered an outline index. The outline index is based on the differences in the maxim power at various frequency bands. Similarly a difference function is determined and correlated with velocity) and a display configured to display the determined numerical values ([¶43,64]).
Zhang does not specifically disclose determining by using an estimator of a non-transitory storage medium, a numerical value of viscosity of the blood based on the outline index. However, in the same field of endeavor of ultrasound blood diagnostics, Muramatsu teaches a blood velocity monitoring device that determines blood viscosity from ultrasound signals ([¶54]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Zhang with the viscosity determination of Muramatsu in order to determine blood vessel resistance ([¶49]) and from that the shape of the blood vessel ([¶18]).
Regarding claim 3, Zhang discloses the processor is further configured to calculate powers corresponding to a plurality of different frequencies ([FIG3][¶13] the power spectrum is determined), respectively, from the power spectrum, calculate a difference between two powers associated with two frequencies among the calculated powers, as the outline index, and increase the numerical value of the viscosity of the blood as the calculated difference increases ([FIG3][¶20] a difference function is used to determine the envelope curve. In this particular function an increase in the difference results in an increase of the curve and thus an increase in the numerical value).  
Response to Arguments
Applicant's remaining arguments filed 3/9/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 103 rejection, Examiner respectfully disagrees. After reconsideration of the claim language Examiner regretfully inform Applicant that it appears Zhang still reads on the claim language. Zhang discloses determining the outline or envelope which is a determination of the difference of the peaks. The claim further recites that the outline index is just based on the power difference which is broad language. The rejection could be overcome with more specific has to how the outline is based on the differences to overcome the envelope interpretation.  

Conclusion
Claims 9 and 10 do not have art applied. The closest prior art of Zhang and Muramatsu do not disclose determining a plurality of slopes of the power spectrum and calculating an outline index based on a ratio of the plurality of slopes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A CATINA/            Examiner, Art Unit 3791                                                                                                                                                                                                                                                                                                                                                                                            	/ALLEN PORTER/            Primary Examiner, Art Unit 3792